DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the After Final filed on 03/23/2021 

Response to Arguments
Applicant’s remarks and arguments have been fully considered and are persuasive.    In response to the Remarks filed on 03/23/2021, all rejections and objections have been withdrawn

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Russell M. Steinbrenner via a telephonic interview on March 25, 2021.

The application has been amended as follows:
The Title of the Application has been changed to 

WITH CONTINUOUS INPUT AND PLURALITY OF SETTINGS”.

Please replace the claims as follows:
1.	(Previously Presented) An imaging device comprising: 
	a first input unit configured to output a continuous input; and
	a control unit configured to
		receive the continuous input; and
	perform one setting for shooting from a plurality of settings in accordance with the continuous input that is received,
	wherein the plurality of settings includes a first setting for a still image shooting mode, a second setting for determining a first frame rate as a single frame rate at a time of only a moving image shooting, and a third setting for determining a second frame rate as the single frame rate at the time of only the moving image shooting, and
	wherein the first frame rate is different from the second frame rate.

2.	(Previously Presented) The imaging device according to claim 1, wherein the continuous input changes sequentially from the first frame rate to the still image shooting mode, and then to the second frame rate having a value lower than the first frame rate.

3.	(Previously Presented) The imaging device according to claim 1, wherein the continuous input changes sequentially from the first frame rate to the second frame rate having a value lower than the first frame rate, and then to the still image shooting mode.

4.	(Previously Presented) The imaging device according to claim 1, wherein the continuous input changes sequentially from the first frame rate to the second frame 

5.	(Previously Presented) The imaging device according to claim 1, wherein the continuous input changes sequentially from the first frame rate to the still image shooting mode, to the second frame rate having a value lower than the first frame rate, and then to a third frame rate having a value lower than the second frame rate.

6.	(Previously Presented) The imaging device according to claim 1, wherein the continuous input changes sequentially from the first frame rate to the still image shooting mode, to the second frame rate having a value lower than the first frame rate, then to a third frame rate having a value higher than the first frame rate, and further to the first frame rate.

7.	(Previously Presented) The imaging device according to claim 6, wherein the setting for the still image shooting mode is a first setting for the still image shooting mode, and the plurality of settings further includes a second setting for the still image shooting mode.

8.	(Previously Presented) The imaging device according to claim 1, wherein the first input unit is a dial that is configured to output the continuous input by rotating in opposite directions.

9.	(Previously Presented) The imaging device according to claim 1, further comprising a second input unit configured to 
	output a first input indicative of a command for still image shooting, and 
	output a second input indicative of a command for the moving image shooting.



11.	(Previously Presented) The imaging device according to claim 10, wherein the first input and the second input are inputs in a direction different from the continuous input.

12.	(Previously Presented) The imaging device according to claim 9, wherein the first input is a first type of input, and wherein the second input is a second type of input that is different from the first type of input.

13.	(Previously Presented) The imaging device according to claim 1, wherein the continuous input is indicative of a frame rate during operation in the still image shooting mode, the control unit is further configured to change from the still image shooting mode to the moving image shooting mode.

14.	(Previously Presented) The imaging device according to claim 1, wherein the continuous input is indicative of a command to switch a frame rate during the moving image shooting, the control unit is further configured to switch from the first frame rate to the second frame rate.

15.	(Canceled).

16.	(Previously Presented) The imaging device according to claim 10, wherein the second input unit is a switch that is configured to receive a depressive force from a user.

17.	(Original) The imaging device according to claim 1, wherein the first input unit is formed as a slider in which an operating piece slides in a predetermined direction.



19.	(Previously Presented) An imaging method comprising:
	outputting, with a first input unit, a continuous input;
	receiving, with a control unit, the continuous input; and
	performing, with the control unit, one setting for shooting from a plurality of settings in accordance with the continuous input that is received,
	wherein the plurality of settings includes a first setting for a still image shooting mode, a second setting for determining a first frame rate as a single frame rate at a time of only a moving image shooting, and a third setting for determining a second frame rate as the single frame rate at the time of only the moving image shooting, and
	wherein the first frame rate is different from the second frame rate.

20.	(Previously Presented) A non-transitory computer-readable medium comprising an imaging program that, when executed by an electronic processor, causes the electronic processor to perform a set of operations comprising:
	receiving a continuous input from a first input unit; and
	performing one setting for shooting from a plurality of settings in accordance with the continuous input that is received,
	wherein the plurality of settings includes a first setting for a still image shooting mode, a second setting for determining a first frame rate as a single frame rate at a time of only a moving image shooting, and a third setting for determining a second frame rate as the single frame rate at the time of only the moving image shooting, and
	wherein the first frame rate is different from the second frame rate.

21.	(Previously Presented) The imaging method according to claim 19, further comprising:

	outputting, with the second input unit, a second input indicative of a command for the moving image shooting.

Allowable Subject Matter
Claims 1-14, 16-21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 19 and 20 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an imaging device or an imaging method or a computer program that causes the electric processor to perform a set of operations as recited in “a first input unit configured to output a continuous input; and
a control unit configure to receive the continuous input; and
perform one setting for shooting from a plurality of setting in accordance with the continuous input that is received,
wherein the plurality of settings includes a first setting for a still image shooting mode, a second setting for determining a first frame rate as a single frame rate at a time of only a moving image shooting, and third setting for determining a second frame rate as the single framer ate at the time of only the moving image shooting, wherein the first frame rate is different from the second frame rate” as combined with other limitations in claims 1, 19 and 20. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PADMA HALIYUR/Primary Examiner, Art Unit 2698